Mr. Justice Yantis delivered the opinion of the court: This case is similar to that of Guaranty Trust Company of N. Y. vs. State of Illinois No. 2395, in the Illinois Court of Claims, and is an application for a refund of franchise tax paid under protest, followed by a writ of injunction to enjoin the Secretary of State from paying such funds into the State Treasury. The then Secretary of State in disregard of said injunction paid the money to the State Treasurer, and on or about May 15, 1934 on motion of claimant, a decree was entered in the suit then pending in the Circuit Court of Sangamon County, finding that the assessment against claimant was invalid, declaring that the amount of franchise tax properly assessed against the claimant was $10.00, and directing that the present Secretary of State refunded to claimant the excess that had been improperly collected. Claimant is a corporation originated and existing under the laws of Massachusetts with capital stock outstanding in the amount of $5,000,000.00 in 1932 and was then qualified to do business in the State of Illinois. It filed its annual report with the Secretary of State of Illinois and a franchise -tax based on said report, which was the minimum tax assessable against a corporation .with a capital stock of said amount, was assessed against it in the amount of $200.00. Under the decision of the St. Louis and Southwestern Railway Company vs. Stratton, 353 Ill. 273 and the United States Pipe and Foundry Company vs. State, 353 Ill. 516, and under .the further findings of the Circuit Court of Sangamon County, claimant is clearly entitled to a refund. As stated in the Guaranty Trust Company of N. Y. case No. 2395, the claim for interest thereon will be denied. An award is granted in favor of claimant for the sum of $190.00.